Grimes, J.,
dissenting: Even granting our consitutional right to do so, a point which is open to question (see Lathrop v. Donohue, 367 U.S. 820, 6 L. Ed. 2d 1191, 81 S. Ct. 1826 (1961)), I cannot cast my vote to compel all lawyers to belong to and financially support an association which may espouse causes with which they may disagree, unless there is clear evidence of a compelling necessity to serve some public good as distinguished from the association’s good. I see no such evidence here.
Many lawyers find this compulsory membership offensive *208and the effect upon their personal liberty is not diminished because the causes are “confined to issues related to the particular interests and competence of lawyers.” These issues can and do engender as deep feelings as any others.
I must disagree that it is not questioned that “substantial” advances have been made in the last three years. I also contend that there are no improvements that can be shown to have resulted from unification. Nothing has been presented which induces me to retreat from what was said in dissent three years ago. In re Unification of the New Hampshire Bar, 109 N.H. 260, 269, 248 A.2d 709, 715 (1968). Therefore, I cannot in good conscience concur.